SMDL #01-015
January 19, 2001
Dear State Medicaid Director:
We are writing this letter to address concerns expressed by some Medicaid Directors
that implementation of Medicaid simplification strategies could lead to a higher
Medicaid error rate and possible federal disallowances.
We share the States' view that program integrity remain a high priority for the
Medicaid program. However, we do not believe that such concerns need be a barrier
to program simplification. The record to date shows that both goals are compatable
and achievable.
Over the past several years, the combined efforts and effective partnership of States,
the Health Care Financing Administration (HCFA), the Office of the Inspector General
(OIG), and others has been successful in reducing improper payments and
combating fraud. At the same time, the national average Medicaid eligibility error
rate has been below two percent for over ten years, and no State has been subject
to disallowances for more than six years resulting from erroneous eligibility
determinations. Many States have taken significant steps to simplify their enrollment
and retention procedures, without any apparent impact on their error rates.
HCFA and OIG have a common interest in ensuring that all aspects of the Medicaid
program work well. Eligibility determinations and program effectiveness work in
concert. It is just as unacceptable to deny eligibility to program benefits as a result
of complicated and burdensome application and retention procedures as it is to enroll
ineligible individuals. Program integrity and accurate and efficient eligibility
determinations go hand in hand.
Both HCFA and OIG want all eligible people to be enrolled in the Medicaid program in
the most simplified process possible within a strong program integrity environment.
The concept of program integrity includes efforts to provide benefits effectively and
efficiently to eligible individuals. State initiatives to streamline verification
requirements, use simplified mail-in forms at the point of enrollment and at
reenrollment, and rely on information available through other programs and on posteligibility data matches, can be consistent with program integrity goals.
Our views on program integrity are consistent with the National Medicaid Fraud and
Abuse Initiative and are shared by members of Congress as well as the General
Accounting Office (GAO). Furthermore, while Congress is properly concerned about
the potential for fraud, waste and abuse in both Medicaid and Medicare, recent
legislation expanding States' options for promoting enrollment of children
demonstrates that there is broad support of State efforts to simplify Medicaid
application and retention procedures in ways that are designed to promote the
enrollment of eligible individuals. HCFA's efforts to encourage Quality Control pilot
projects, which allow States to focus on quality control issues that they believe are
most pressing in their State, offer further support to State efforts to simplify
enrollment procedures. We encourage you to visit HCFA's webpage to learn more
about pilots at http://www.hcfa.gov/medicaid/regions/mqchpg.htm.

The collaborative efforts of State and Federal agencies have proven to be successful
in ensuring program integrity in the Medicaid program. We believe that we can
achieve continued success as we balance the need to minimize improper payments
and the incidence of fraud with the important goal of simplifying program
administration and ensuring that all eligible persons receive the coverage to which
they are entitled. HCFA and OIG are committed to working with you to that end.
Please direct any questions to your servicing HCFA regional office.
Sincerely,
__________________________

___________________________

Timothy M. Westmoreland

Michael Mangano

Director

Acting Inspector General

Center for Medicaid and State Operations

Office of the Inspector General

cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators for Medicaid and State Operations
TANF Administrators
Lee Partridge, Director, Health Policy Unit - American Public Human Services
Association
Brent Ewig, National Association for State and Territorial Health Officials
Joy Wilson, Director, Health Committee - National Conference of State Legislators
Matt Salo, Director of Health Legislation - National Governors' Association

